      Case 1:19-cv-00281-SHR-WIA Document 1 Filed 02/18/19 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
_________________________________
                                  :
ROBERT D. KLINE, J.D.,            :
                                  :
                   Plaintiff,     : Case No. _______________
               v.                 :
                                  : Judge___________________
NORTHCENTRAL UNIVERSITY, INC. :
and GEORGE BURNETT,               :
                   Defendants.    :
_________________________________ :


                  DEFENDANT’S NOTICE OF REMOVAL

      Defendants Northcentral University, Inc. (“Northcentral”) and George Burnett

(“Burnett”) (collectively “Defendants”), pursuant to 28 U.S.C. §§ 1441(a) and 1446,

file this Notice of Removal in the above-captioned action from the Court of Common

Pleas of the Commonwealth of Pennsylvania, Mifflin County, to the United States

District Court for the Middle District of Pennsylvania, based on the following

grounds:

      1.    Plaintiff commenced this action on or about January 16, 2019, by filing a

Complaint in the Court of Common Pleas of the Commonwealth of Pennsylvania,

Mifflin County. The Complaint is captioned Robert D. Kline, J.D. v. Northcentral

University, Inc., & George Burnett, Case No. CV-908-2018. A copy of the Complaint

is attached as Exhibit A as required under 28 U.S.C. § 1446(a). Attached as Exhibit

B is the docket sheet of the Court of Common Pleas, Philadelphia County.
      Case 1:19-cv-00281-SHR-WIA Document 1 Filed 02/18/19 Page 2 of 4



      2.     This action is properly removable under 28 U.S.C. § 1441(a), because the

United States District Court has original jurisdiction pursuant to 28 U.S.C. § 1331,

which provides that “The district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.”

      3.     Plaintiff’s Complaint alleges that Defendants violated the Telephone

Consumer Protections Act, (“TCPA”), 47 U.S.C. 227 et seq. by utilizing an automatic

telephone dialing system (ATDS) to solicit “sales of university studies and career

guidance”.

      4.     By asserting claims under federal law, namely, the TCPA, Plaintiff’s

Complaint asserts a federal question under 28 U.S.C. §1331. Accordingly, this case is

removable under 28 U.S.C. § 1441(a).

      5.     Removal is timely under 28 U.S.C. § 1446(b) because Defendants are

removing the case within 30 days after the receipt by Defendants, through service or

otherwise, of a copy of the Complaint.

      6.     Venue is proper in the Middle District of Pennsylvania because the case

is being removed from the Court of Common Pleas of the Commonwealth of

Pennsylvania, Luzerne County. See 28 U.S.C. § 1446(a).

      7.     Pursuant to 28 U.S.C. § 1446(b)(2)(A), both Defendants join in and

consent to the removal of this action.




                                            2
      Case 1:19-cv-00281-SHR-WIA Document 1 Filed 02/18/19 Page 3 of 4



      8.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will

be promptly filed with the Court of Common Pleas of the Commonwealth of

Pennsylvania, Mifflin County and a copy of same served upon Plaintiff. A true and

correct copy of the proposed Notice is attached hereto as Exhibit C.



                                      Respectfully submitted,

                                      OGLETREE, DEAKINS, NASH,
                                      SMOAK & STEWART, P.C.


DATED: February 18, 2019              By: /s Cory E. Ridenour
                                      Cory E. Ridenour, Esq. (PA ID 311974)
                                      One PPG Place, Suite 1900
                                      Pittsburgh, PA 15222
                                      Telephone: 412.394.3389
                                      Fax: 412.232.1799

                                      Counsel for Defendants
                                      Northcentral University, Inc.
                                      and George Burnett




                                        3
      Case 1:19-cv-00281-SHR-WIA Document 1 Filed 02/18/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 18th day of February, 2019, Defendants North

Central University, Inc. & George Burnett’s Notice of Removal was served via First

Class, U.S. Mail postage prepaid on Plaintiff at the following address:

                               Robert D. Kline, J.D.
                               2256 Fairview Road
                               McClure, PA 17841




                                              /s/ Cory E. Ridenour
                                             Cory E. Ridenour



                                                                          37465320.1
